Cas

e

1:20-cv-00269-JJM-LDA Document 10 Filed 10/14/20 Page 1 of Le dye

 

UNITED STATES DISTRICT COURT. OCT 18 2020

arn U.S. DISTRICT CO
FOR THE DISTRICT OF RL

NISTRICT OF RADDE ISLAND

 

Deven Denzel Letourneau (, OXCCU. Ir,

 

CA * 20-24

 

 

)
THe STATE OF RUbbe ISLAND, ef al, )

( Pofitioner) eb al.
/

 

)
) RELATED /
)

 

 

 

 

 

/| Respondents / Delendants) )

 

NOTICE TO

 

CLERK

 

 

 

 

 

Lue b an inveshgalion that is on.gaig at the General
ist ObNce j /otitioner fespect fully PEQUES; o Fhat Ars Ma iL

 

 

 

be conf exactly as follow:

Rod Ls bd 4 parhnent: Lorre doe.
Cave of Down Denze) Leleurnean.

 

Maximum Secu?) Prisorv.

 

 

Cransim ), Rhode sland.

 

Please do nok meke use oP Prisms PO 80x or ZIp code.

 

 

Thank Jon:

 

 

e ycerely ,
PS , afben dy ol Mp ea

My x please ece/ve

 

a copy of all that 1s
enclosecl, (Molin j Nbtice).

 

Than KS

 

 

 
